 



Exhibit 10.4

 

AMENDED AND RESTATED GUARANTY

 

This AMENDED AND RESTATED GUARANTY, dated as of November 4, 2019 (this
“Guaranty”), is made by each of the undersigned (each a “Guarantor”, and
collectively, the “Guarantors”), in favor of Alto Opportunity Master Fund, SPC -
Segregated Master Portfolio B, in its capacity as collateral agent (in such
capacity, the “Collateral Agent” as hereinafter further defined) for the
“Buyers” party to the Securities Purchase Agreements (each as defined below).

 

W I T N E S S E T H :

WHEREAS, PAVmed Inc., a Delaware corporation with offices located at One Grand
Central Place, Suite 4600, New York, NY 10165 (the “Company”), and each other
party thereto are parties to (i) the Securities Purchase Agreement, dated as of
December 27, 2018 (as amended, modified, supplemented, extended, renewed,
restated or replaced from time to time, the “2018 Securities Purchase
Agreement”) pursuant which the Company sold a senior secured convertible note
(the “2018 Note”) to the party listed as a “Buyer” on the Schedule of Buyers
attached to the 2018 Securities Purchase Agreement (the “2018 Buyer”), and (ii)
the Securities Purchase Agreement, dated as of November 3, 2019 (as amended,
restated, extended, replaced or otherwise modified from time to time, the “2019
Securities Purchase Agreement” and together with the 2018 Securities Purchase
Agreement, the “Securities Purchase Agreements”), pursuant to which the Company
shall be required to sell to the parties listed as “Buyer” on the Schedule of
Buyers attached to the 2019 Securities Purchase Agreement (each a “2019 Buyer”
and collectively, the “2019 Buyers”), and the 2019 Buyers shall purchase or have
the right to purchase, certain Series A Notes (as defined in the 2019 Securities
Purchase Agreement) and Series B Notes (as defined in the 2019 Securities
Purchase Agreement, and together with the Series A Notes, the “2019 Notes”)
issued pursuant thereto (as such 2019 Notes or 2018 Notes may be amended,
restated, extended, replaced or otherwise modified from time to time in
accordance with the terms thereof, collectively, the “Notes”);

 

WHEREAS, the Securities Purchase Agreements require that the Guarantors execute
and deliver to the Collateral Agent, (i) a guaranty guaranteeing all of the
obligations of the Company under the Securities Purchase Agreements, the Notes
issued thereunder and the other Transaction Documents (as defined below); and
(ii) a Security and Pledge Agreement granting the Collateral Agent a lien on and
security interest in all of their assets and properties;

 

WHEREAS, in connection with the execution of the 2018 Securities Purchase
Agreement, Lucid Diagnostics, Inc. executed and delivered a Guaranty dated as of
December 27, 2018, in favor of Alto Opportunity Master Fund, SPC - Segregated
Master Portfolio B, in its capacity as collateral agent (the “Existing
Guaranty”);

 

WHEREAS, the parties hereto wish to amend and restate the Existing Guaranty in
its entirety as provided for herein; and

 

WHEREAS, each Guarantor has determined that the execution, delivery and
performance of this Guaranty directly benefits, and is in the best interest of,
such Guarantor.

 

   

 

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Buyers to perform under each of the Securities Purchase
Agreements, each Guarantor hereby agrees with each Buyer as follows:

 

Section 1. Definitions. Reference is hereby made to the Securities Purchase
Agreements and the Notes for a statement of the terms thereof. All terms used in
this Guaranty and the recitals hereto which are defined in the Securities
Purchase Agreements or the Notes, and which are not otherwise defined herein
shall have the same meanings herein as set forth therein. In addition, the
following terms when used in the Guaranty shall have the meanings set forth
below:

 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, 11
U.S.C §§ 101 et seq. (or other applicable bankruptcy, insolvency or similar
laws).

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to remain
closed.

 

“Buyers” means the 2018 Buyer and the 2019 Buyers; and each, individually, a
“Buyer”.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock (including, without
limitation, any warrants, options, rights or other securities exercisable or
convertible into equity interests or securities of such Person), and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person.

 

“Collateral” means all assets and properties of the Company and each Guarantor,
wherever located and whether now or hereafter existing and whether now owned or
hereafter acquired, of every kind and description, tangible or intangible,
including, without limitation, the collateral described in Section 2 of the
Security Agreement.

 

“Collateral Agent” shall have the meaning set forth in the recitals hereto.

 

“Company” shall have the meaning set forth in the recitals hereto.

 

“Governmental Authority” means any nation or government, any Federal, state,
city, town, municipality, county, local, foreign or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guaranteed Obligations” shall have the meaning set forth in Section 2 of this
Guaranty.

 

“Guarantor” or “Guarantors” shall have the meaning set forth in the recitals
hereto.

 

“Indemnified Party” shall have the meaning set forth in Section 13(a) of this
Guaranty

 

 2 

 

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 

“Notes” shall have the meaning set forth in the recitals hereto.

 

“Obligations” shall have the meaning set forth in Section 3 of the Security
Agreement.

 

“Other Taxes” shall have the meaning set forth in Section 12(a)(iv) of this
Guaranty.

 

“Paid in Full” or “Payment in Full” means the indefeasible payment in full in
cash of all of the Guaranteed Obligations.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

“Securities Purchase Agreements” shall have the meaning set forth in the
recitals hereto.

 

“Security Agreement” means the Amended and Restated Security Agreement, dated as
of November 4, 2019, by and among the Company, the grantors party thereto, and
Collateral Agent.

 

“Subsidiary” means any Person in which a Guarantor directly or indirectly, (i)
owns any of the outstanding Capital Stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing,
collectively, “Subsidiaries”.

 

“Taxes” shall have the meaning set forth in Section 12(a) of this Guaranty.

 

“Transaction Party” means the Company and each Guarantor, collectively,
“Transaction Parties”.

 

“Transaction Documents” shall have the meaning set forth in the Security
Agreement.

 

 3 

 

 

Section 2. Guaranty.

 

(a) The Guarantors, jointly and severally, hereby unconditionally and
irrevocably, guaranty to the Collateral Agent, for the benefit of the Collateral
Agent and the Buyers, the punctual payment, as and when due and payable, by
stated maturity or otherwise, of all Obligations, including, without limitation,
all interest, make-whole and other amounts that accrue after the commencement of
any Insolvency Proceeding of the Company or any Guarantor, whether or not the
payment of such interest, make-whole and/or other amounts are enforceable or are
allowable in such Insolvency Proceeding, and all fees, interest, premiums,
penalties, causes of actions, costs, commissions, expense reimbursements,
indemnifications and all other amounts due or to become due under any of the
Transaction Documents (all of the foregoing collectively being the “Guaranteed
Obligations”), and agrees to pay any and all reasonable costs and expenses
(including counsel fees and expenses) incurred by the Collateral Agent in
enforcing any rights under this Guaranty or any other Transaction Document.
Without limiting the generality of the foregoing, each Guarantor’s liability
hereunder shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by the Company to the Collateral Agent or any
Buyer under any of the Securities Purchase Agreements and the Notes but for the
fact that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Transaction Party.

 

(b) Each Guarantor, and by its acceptance of this Guaranty, the Collateral Agent
and each Buyer, hereby confirms that it is the intention of all such Persons
that this Guaranty and the Guaranteed Obligations of each Guarantor hereunder
not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal, provincial, state, or other
applicable law to the extent applicable to this Guaranty and the Guaranteed
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Collateral Agent, the Buyers and the Guarantors hereby irrevocably agree
that the Guaranteed Obligations of each Guarantor under this Guaranty at any
time shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.

 

Section 3. Guaranty Absolute; Continuing Guaranty; Assignments.

 

(a) The Guarantors, jointly and severally, guaranty that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the
Transaction Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Collateral Agent or any Buyer with respect thereto. The
obligations of each Guarantor under this Guaranty are independent of the
Guaranteed Obligations, and a separate action or actions may be brought and
prosecuted against any Guarantor to enforce such obligations, irrespective of
whether any action is brought against any Transaction Party or whether any
Transaction Party is joined in any such action or actions. The liability of any
Guarantor under this Guaranty shall be as a primary obligor (and not merely as a
surety) and shall be irrevocable, absolute and unconditional irrespective of,
and each Guarantor hereby irrevocably waives, to the extent permitted by law,
any defenses it may now or hereafter have in any way relating to, any or all of
the following:

 

(i) any lack of validity or enforceability of any Transaction Document;

 

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Transaction Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Transaction Party or extension of the
maturity of any Guaranteed Obligations or otherwise;

 

 4 

 

 

(iii) any taking, exchange, release or non-perfection of any Collateral;

 

(iv) any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;

 

(v) any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of any Transaction Party;

 

(vi) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Transaction
Party under the Transaction Documents or any other assets of any Transaction
Party or any of its Subsidiaries;

 

(vii) any failure of the Collateral Agent or any Buyer to disclose to any
Transaction Party any information relating to the business, condition (financial
or otherwise), operations, performance, properties or prospects of any other
Transaction Party now or hereafter known to the Collateral Agent or any Buyer
(each Guarantor waiving any duty on the part of the Collateral Agent or any
Buyer to disclose such information);

 

(viii) taking any action in furtherance of the release of any Guarantor or any
other Person that is liable for the Obligations from all or any part of any
liability arising under or in connection with any Transaction Document without
the prior written consent of the Collateral Agent; or

 

(ix) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent or any Buyer that might otherwise constitute a defense
available to, or a discharge of, any Transaction Party or any other guarantor or
surety.

 

(b) This Guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Collateral Agent, any Buyer, or
any other Person upon the insolvency, bankruptcy or reorganization of any
Transaction Party or otherwise, all as though such payment had not been made.

 

(c) This Guaranty is a continuing guaranty and shall (i) remain in full force
and effect until Payment in Full of the Guaranteed Obligations (other than
inchoate indemnity obligations) and shall not terminate for any reason prior to
the respective Maturity Date of each Note (other than Payment in Full of the
Guaranteed Obligations) and (ii) be binding upon each Guarantor and its
respective successors and assigns. This Guaranty shall inure to the benefit of
and be enforceable by the Collateral Agent, the Buyers, and their respective
successors, and permitted pledgees, transferees and assigns. Without limiting
the generality of the foregoing sentence, the Collateral Agent or any Buyer may
pledge, assign or otherwise transfer all or any portion of its rights and
obligations under and subject to the terms of any Transaction Document to any
other Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to the Collateral Agent or such Buyer (as
applicable) herein or otherwise, in each case as provided in the Securities
Purchase Agreements or such Transaction Document.

 

 5 

 

 

Section 4. Waivers. To the extent permitted by applicable law, each Guarantor
hereby waives promptness, diligence, protest, notice of acceptance and any other
notice or formality of any kind with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that the Collateral Agent
exhaust any right or take any action against any Transaction Party or any other
Person or any Collateral. Each Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated herein
and that the waiver set forth in this Section 4 is knowingly made in
contemplation of such benefits. The Guarantors hereby waive any right to revoke
this Guaranty, and acknowledge that this Guaranty is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.
Without limiting the foregoing, to the extent permitted by applicable law, each
Guarantor hereby unconditionally and irrevocably waives (a) any defense arising
by reason of any claim or defense based upon an election of remedies by the
Collateral Agent or any Buyer that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Transaction Parties, any other
guarantor or any other Person or any Collateral, and (b) any defense based on
any right of set-off or counterclaim against or in respect of the Guaranteed
Obligations of such Guarantor hereunder. Each Guarantor hereby unconditionally
and irrevocably waives any duty on the part of the Collateral Agent or any Buyer
to disclose to such Guarantor any matter, fact or thing relating to the
business, condition (financial or otherwise), operations, performance,
properties or prospects of any other Transaction Party or any of its
Subsidiaries now or hereafter known by the Collateral Agent or a Buyer.

 

Section 5. Subrogation. No Guarantor may exercise any rights that it may now or
hereafter acquire against any Transaction Party or any other guarantor that
arise from the existence, payment, performance or enforcement of any Guarantor’s
obligations under this Guaranty, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Collateral Agent or any Buyer
against any Transaction Party or any other guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
any Transaction Party or any other guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security solely
on account of such claim, remedy or right, unless and until there has been
Payment in Full of the Guaranteed Obligations. If any amount shall be paid to a
Guarantor in violation of the immediately preceding sentence at any time prior
to Payment in Full of the Guaranteed Obligations and all other amounts payable
under this Guaranty, such amount shall be held in trust for the benefit of the
Collateral Agent and shall forthwith be paid to the Collateral Agent to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Guaranty, whether matured or unmatured, in accordance with the terms
of the Transaction Document, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Guaranty thereafter arising. If
(a) any Guarantor shall make payment to the Collateral Agent of all or any part
of the Guaranteed Obligations, and (b) there has been Payment in Full of the
Guaranteed Obligations, the Collateral Agent will, at such Guarantor’s request
and expense, execute and deliver to such Guarantor appropriate documents,
without recourse and without representation or warranty, necessary to evidence
the transfer by subrogation to such Guarantor of an interest in the Guaranteed
Obligations resulting from such payment by such Guarantor.

 

 6 

 

 

Section 6. Representations, Warranties and Covenants.

 

(a) Each Guarantor hereby represents and warrants as of the date first written
above as follows:

 

(i) such Guarantor (A) is a corporation, limited liability company or limited
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization as set forth on the signature pages
hereto, (B) has all requisite corporate, limited liability company or limited
partnership power and authority to conduct its business as now conducted and as
presently contemplated and to execute, deliver and perform its obligations under
this Guaranty and each other Transaction Document to which such Guarantor is a
party, and to consummate the transactions contemplated hereby and thereby and
(C) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary
except where the failure to be so qualified (individually or in the aggregate)
would not result in a Material Adverse Effect.

 

(ii) The execution, delivery and performance by such Guarantor of this Guaranty
and each other Transaction Document to which such Guarantor is a party (A) have
been duly authorized by all necessary corporate, limited liability company or
limited partnership action, (B) do not and will not contravene its charter,
articles, certificate of formation or by-laws, its limited liability company or
operating agreement or its certificate of partnership or partnership agreement,
as applicable, or any applicable law or any contractual restriction binding on
such Guarantor or its properties do not and will not result in or require the
creation of any lien, security interest or encumbrance (other than pursuant to
any Transaction Document) upon or with respect to any of its properties, and (C)
do not and will not result in any default, noncompliance, suspension,
revocation, impairment, forfeiture or nonrenewal of any material permit,
license, authorization or approval applicable to it or its operations or any of
its properties.

 

(iii) No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required in
connection with the due execution, delivery and performance by such Guarantor of
this Guaranty or any of the other Transaction Documents to which such Guarantor
is a party (other than expressly provided for in any of the Transaction
Documents).

 

(iv) This Guaranty has been duly executed and delivered by each Guarantor and
is, and each of the other Transaction Documents to which such Guarantor is or
will be a party, when executed and delivered, will be, a legal, valid and
binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, except as may be limited by the Bankruptcy Code or
other applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, suretyship or similar laws and equitable principles (regardless of
whether enforcement is sought in equity or at law).

 

 7 

 

 

(v) There is no pending or, to the best knowledge of such Guarantor, threatened
action, suit or proceeding against such Guarantor or to which any of the
properties of such Guarantor is subject, before any court or other Governmental
Authority or any arbitrator that (A) if adversely determined, could reasonably
be expected to have a Material Adverse Effect or (B) relates to this Guaranty or
any of the other Transaction Documents to which such Guarantor is a party or any
transaction contemplated hereby or thereby.

 

(vi) Such Guarantor (A) has read and understands the terms and conditions of the
Securities Purchase Agreements and the other Transaction Documents, and (B) now
has and will continue to have independent means of obtaining information
concerning the affairs, financial condition and business of the Company and the
other Transaction Parties, and has no need of, or right to obtain from the
Collateral Agent or any Buyer, any credit or other information concerning the
affairs, financial condition or business of the Company or the other Transaction
Parties.

 

(vii) There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or waived.

 

(b) Each Guarantor (so long as it is a Guarantor) covenants and agrees that
until Payment in Full of the Guaranteed Obligations, it will comply with each of
the covenants (except to the extent applicable only to a public company) which
are set forth in Section 4 of each of the Securities Purchase Agreements as if
such Guarantor were a party thereto.

 

Section 7. Right of Set-off. Upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent and any Buyer may, and is hereby
authorized to, at any time and from time to time, without notice to the
Guarantors (any such notice being expressly waived by each Guarantor) and to the
fullest extent permitted by law, set-off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by the Collateral Agent or any Buyer to or for
the credit or the account of any Guarantor against any and all obligations of
the Guarantors now or hereafter existing under this Guaranty or any other
Transaction Document, irrespective of whether or not the Collateral Agent or any
Buyer shall have made any demand under this Guaranty or any other Transaction
Document and although such obligations may be contingent or unmatured. The
Collateral Agent and each Buyer agrees to notify the relevant Guarantor promptly
after any such set-off and application made by the Collateral Agent or such
Buyer, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Collateral Agent or
any Buyer under this Section 7 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Collateral
Agent or such Buyer may have under this Guaranty or any other Transaction
Document in law or otherwise.

 

Section 8. Limitation on Guaranteed Obligations.

 

(a) Notwithstanding any provision herein contained to the contrary, each
Guarantor’s liability hereunder shall be limited to an amount not to exceed as
of any date of determination the greater of:

 

(i) the amount of all Guaranteed Obligations, plus interest thereon at the
applicable Interest Rates as specified in the Notes; and

 

 8 

 

 

(ii) the amount which could be claimed by the Collateral Agent from any
Guarantor under this Guaranty without rendering such claim voidable or avoidable
under the Bankruptcy Code or under any applicable state Uniform Fraudulent
Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or common law
after taking into account, among other things, Guarantor’s right of contribution
and indemnification.

 

(b) Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guaranty hereunder or affecting the rights and remedies of
the Collateral Agent or any Buyer hereunder or under applicable law.

 

(c) No payment made by the Company, any Guarantor, any other guarantor or any
other Person or received or collected by the Collateral Agent or any other Buyer
from the Company, any of the Guarantors, any other guarantor or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Guaranteed Obligations or any payment received or collected
from such Guarantor in respect of the Guaranteed Obligations), remain liable for
the Guaranteed Obligations up to the maximum liability of such Guarantor
hereunder until after all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been Paid in Full.

 

(d) Upon any Guarantor ceasing to be a Significant Subsidiary (to the extent the
circumstances as a result of which it ceases to be a Significant Subsidiary are
not prohibited by the terms of the Transaction Documents), such Guarantor shall
be automatically released from its obligations under this Guaranty. The
Collateral Agent shall execute any documents reasonably requested by the Company
or any Guarantor to evidence the release of such Guarantor from its obligations
hereunder, provided that Company or Guarantor, as applicable, agrees to pay all
reasonable costs and expenses of the Collateral Agent (including the reasonable
and documented fees and expenses of counsel for the Collateral Agent) in
connection with such release and execution of such documents.

 

Section 9. Notices, Etc. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Guaranty must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with an nationally recognized overnight courier service with next day delivery
specified, in each case, properly addressed to the party to receive the same.
All notices and other communications provided for hereunder shall be sent, if to
any Guarantor, to the Company’s address and/or facsimile number, or if to the
Collateral Agent or any Buyer, to it at its respective address and/or facsimile
number, each as set forth in Section 9(f) of each of the Securities Purchase
Agreements.

 

 9 

 

 

Section 10. Governing Law; Jurisdiction. All questions concerning the
construction, validity, enforcement and interpretation of this Guaranty shall be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdictions) that would cause the application of the
laws of any jurisdiction other than the State of New York. Each Guarantor hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or under any of
the other Transaction Documents or with any transaction contemplated hereby or
thereby, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim, obligation or defense that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under Section 9(f) of each of the Securities Purchase Agreements
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Nothing
contained herein shall be deemed or operate to preclude the Collateral Agent or
the Buyers from bringing suit or taking other legal action against any Guarantor
in any other jurisdiction to collect on a Guarantor’s obligations or to enforce
a judgment or other court ruling in favor of the Collateral Agent or a Buyer.

 

Section 11. WAIVER OF JURY TRIAL, ETC. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER TRANSACTION DOCUMENT OR
IN CONNECTION WITH OR ARISING OUT OF THIS GUARANTY, ANY OTHER TRANSACTION
DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.

 

Section 12. Taxes.

 

(a) All payments made by any Guarantor hereunder or under any other Transaction
Document shall be made in accordance with the terms of the respective
Transaction Document and shall be made without set-off, counterclaim,
withholding, deduction or other defense. Without limiting the foregoing, all
such payments shall be made free and clear of and without deduction or
withholding for any present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
taxes imposed on the net income of the Collateral Agent or any Buyer by the
jurisdiction in which the Collateral Agent or such Buyer is organized or where
it has its principal lending office (all such nonexcluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities, collectively or
individually, “Taxes”). If any Guarantor shall be required to deduct or to
withhold any Taxes from or in respect of any amount payable hereunder or under
any other Transaction Document:

 

(i) the amount so payable shall be increased to the extent necessary so that
after making all required deductions and withholdings (including Taxes on
amounts payable to the Collateral Agent or any Buyer pursuant to this sentence)
the Collateral Agent or each Buyer receives an amount equal to the sum it would
have received had no such deduction or withholding been made,

 

 10 

 

 

(ii) such Guarantor shall make such deduction or withholding,

 

(iii) such Guarantor shall pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law, and

 

(iv) as promptly as possible thereafter, such Guarantor shall send the
Collateral Agent or each Buyer an official receipt (or, if an official receipt
is not available, such other documentation as shall be satisfactory to the
Collateral Agent, as the case may be) showing payment. In addition, each
Guarantor agrees to pay any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment made hereunder or from the execution, delivery, registration or
enforcement of, or otherwise with respect to, this Guaranty or any other
Transaction Document (collectively, “Other Taxes”).

 

(b) Each Guarantor hereby indemnifies and agrees to hold each Indemnified Party
harmless from and against Taxes or Other Taxes (including, without limitation,
any Taxes or Other Taxes imposed by any jurisdiction on amounts payable under
this Section 12) paid by any Indemnified Party as a result of any payment made
hereunder or from the execution, delivery, registration or enforcement of, or
otherwise with respect to, this Guaranty or any other Transaction Document, and
any liability (including penalties, interest and expenses for nonpayment, late
payment or otherwise) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be paid within thirty (30) days from the date on which the
Collateral Agent or such Buyer makes written demand therefor, which demand shall
identify the nature and amount of such Taxes or Other Taxes.

 

(c) If any Guarantor fails to perform any of its obligations under this Section
12, such Guarantor shall indemnify the Collateral Agent and each Buyer for any
taxes, interest or penalties that may become payable as a result of any such
failure. The obligations of the Guarantors under this Section 12 shall survive
the termination of this Guaranty and the payment of the Obligations and all
other amounts payable hereunder.

 

Section 13. Indemnification.

 

(a) Without limitation of any other obligations of any Guarantor or remedies of
the Collateral Agent or the Buyers under this Guaranty or applicable law, except
to the extent resulting from any Indemnified Party’s gross negligence or willful
misconduct, as determined by a final judgment of a court of competent
jurisdiction no longer subject to appeal, each Guarantor shall, to the fullest
extent permitted by law, indemnify, defend and save and hold harmless the
Collateral Agent and each Buyer and each of their affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of any Transaction Party enforceable against such
Transaction Party in accordance with their terms.

 

 11 

 

 

(b) Each Guarantor hereby also agrees that none of the Indemnified Parties shall
have any liability (whether direct or indirect, in contract, tort or otherwise)
or any fiduciary duty or obligation to any of the Guarantors or any of their
respective affiliates or any of their respective officers, directors, employees,
agents and advisors, and each Guarantor hereby agrees not to assert any claim
against any Indemnified Party on any theory of liability, for special, indirect,
consequential, incidental or punitive damages arising out of or otherwise
relating to the facilities, the actual or proposed use of the proceeds of the
advances, the Transaction Documents or any of the transactions contemplated by
the Transaction Documents.

 

Section 14. Miscellaneous.

 

(a) Each Guarantor will make each payment hereunder in lawful money of the
United States of America and in immediately available funds to the Collateral
Agent or each Buyer, at such address specified by the Collateral Agent or such
Buyer from time to time by notice to the Guarantors.

 

(b) No amendment or waiver of any provision of this Guaranty and no consent to
any departure by any Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by each Guarantor, the Collateral Agent
and each Buyer, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

(c) No failure on the part of the Collateral Agent or any Buyer to exercise, and
no delay in exercising, any right or remedy hereunder or under any other
Transaction Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any right hereunder or under any Transaction Document
preclude any other or further exercise thereof or the exercise of any other
right or remedy. The rights and remedies of the Collateral Agent and the Buyers
provided herein and in the other Transaction Documents are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law. The
rights and remedies of the Collateral Agent and the Buyers under any Transaction
Document against any party thereto are not conditional or contingent on any
attempt by the Collateral Agent or any Buyer to exercise any of their respective
rights or remedies under any other Transaction Document against such party or
against any other Person.

 

(d) Any provision of this Guaranty that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

 12 

 

 

(e) This Guaranty is a continuing guaranty and shall (i) remain in full force
and effect until Payment in Full of the Guaranteed Obligations (other than
inchoate indemnity obligations) and shall not terminate for any reason prior to
the respective Maturity Date of each Note (other than Payment in Full of the
Guaranteed Obligations) and (ii) be binding upon each Guarantor and its
respective successors and assigns. This Guaranty shall inure, together with all
rights and remedies of the Collateral Agent hereunder, to the benefit of and be
enforceable by the Collateral Agent, the Buyers, and their respective
successors, and permitted pledgees, transferees and assigns. Without limiting
the generality of the foregoing sentence, the Collateral Agent or any Buyer may
pledge, assign or otherwise transfer all or any portion of its rights and
obligations under and subject to the applicable terms of the Securities Purchase
Agreements or any other Transaction Document to any other Person in accordance
with the terms thereof, and such other Person shall thereupon become vested with
all the benefits in respect thereof granted to the Collateral Agent or such
Buyer (as applicable) herein or otherwise, in each case as provided in the
Securities Purchase Agreements or such Transaction Document. None of the rights
or obligations of any Guarantor hereunder may be assigned or otherwise
transferred without the prior written consent of each Buyer.

 

(f) This Guaranty and the other Transaction Documents reflect the entire
understanding of the transaction contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, entered into
before the date hereof.

 

(g) Section headings herein are included for convenience of reference only and
shall not constitute a part of this Guaranty for any other purpose.

 

Section 15. Currency Indemnity.

 

If, for the purpose of obtaining or enforcing judgment against Guarantor in any
court in any jurisdiction, it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 15 referred to
as the “Judgment Currency”) an amount due under this Guaranty in any currency
(the “Obligation Currency”) other than the Judgment Currency, the conversion
shall be made at the rate of exchange prevailing on the Business Day immediately
preceding (a) the date of actual payment of the amount due, in the case of any
proceeding in the courts of courts of the jurisdiction that will give effect to
such conversion being made on such date, or (b) the date on which the judgment
is given, in the case of any proceeding in the courts of any other jurisdiction
(the applicable date as of which such conversion is made pursuant to this
Section 15 being hereinafter in this Section 15 referred to as the “Judgment
Conversion Date”).

 

If, in the case of any proceeding in the court of any jurisdiction referred to
in the preceding paragraph, there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt of the
amount due in immediately available funds, the Guarantors shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of’ the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from the Guarantors under this Section 15 shall be due as a separate
debt and shall not be affected by judgment being obtained for any other amounts
due under or in respect of this Guaranty.

 

Section 16. Amendment and Restatement.

 

This Guaranty constitutes an amendment, modification and restatement of the
Existing Guaranty and shall not constitute a novation, extinguishment or
substitution of the obligations of the guarantors under the Existing Guaranty or
in any way release or impair the rights, duties, or obligations created pursuant
to the Existing Guaranty or any other Transaction Documents (as defined in the
Existing Guaranty) or to release or otherwise adversely affect any lien,
mortgage or security interest or any rights of the Collateral Agent against any
guarantor, surety or other party primarily or secondarily liable for any
Obligation under the Existing Security Agreement, and all of such rights,
duties, obligations, and liens are assumed, ratified and affirmed by each
Guarantor.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 13 

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed by
its respective duly authorized officer, as of the date first above written.

 

  GUARANTORS:       LUCID DIAGNOSTICS, INC.         By:                    
Name:     Title:  

 

[Signatures continue on following page]

 

   

 

 

ACCEPTED BY:      

ALTO OPPORTUNITY MASTER

FUND, SPC - SEGREGATED MASTER

PORTFOLIO B,

as Collateral Agent

        By:                   Name:     Title:    

 

   

 

 